DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 1-20 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-17 of U.S. Patent No. 10397177. Although the claims at issue are not identical, they are not patentably distinct from each other because the instant and conflicting claims are drawn to event message notification and delivery.
Instant claim 1. An event message notification method performed at a terminal having one or more processors and memory storing one or more programs to be executed by the one or more processors, the method comprising: displaying a group chat interface in an instant messaging application, the group chat interface including an affordance for opening an event message editing interface; in response to detecting a triggering event associated with the affordance: displaying the event message editing interface, the event message editing interface including an editing item used for editing 
Conflicting claim 1. An event message notification method performed at a terminal having one or more processors and memory storing one or more programs to be executed by the one or more processors, the method comprising: displaying a group 
Instant claim 2 corresponds to Conflicting claim 2.
Instant claim 3 corresponds to Conflicting claim 3.
Instant claim 4 corresponds to Conflicting claim 4.
Instant claim 5 corresponds to Conflicting claim 5.
Instant claim 6 corresponds to Conflicting claim 6.
Instant claim 7 corresponds to Conflicting claim 1.
Instant claim 8 corresponds to Conflicting claim 7.
Instant claim 9 corresponds to Conflicting claim 8.
Instant claim 10 corresponds to Conflicting claim 9.

Instant claim 12 corresponds to Conflicting claim 11.
Instant claim 13 corresponds to Conflicting claim 12.
Instant claim 14 corresponds to Conflicting claim 8.
Instant claim 15 corresponds to Conflicting claim 13.
Instant claim 16 corresponds to Conflicting claim 14.
Instant claim 17 corresponds to Conflicting claim 15.
Instant claim 18 corresponds to Conflicting claim 16.
Instant claim 19 corresponds to Conflicting claim 17.
Instant claim 20 corresponds to Conflicting claim 15.
The instant claims merely broaden the scope of the conflicting claims. It is well settled that broadening the scope of claims would have been obvious to one of ordinary skill in the art in view of the narrower issued claims. In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982) and In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993).

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

Claim(s) 1-4, 8-11 and 15-18 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by US 20040015548 A1 herein Lee.
(Fig. 3: 311) and memory storing one or more programs to be executed by the one or more processors (Fig. 3: 310, application program), the method (Title, Method) comprising: 
displaying a group chat interface in an instant messaging application (Figs. 10-14), the group chat interface including an affordance for opening an event message editing interface (Fig. 14: writing area); in response to detecting a triggering event associated with the affordance (Figs. 10-14, affordance understood as the buttons and appearance of the graphic interface which includes buttons for buddies, selection and writing); 
displaying the event message editing interface (Figs. 10-14), the event message editing interface including an editing item used for editing event content (Fig. 14: writing area), an editing item used for adding a target user (Fig. 14: nickname), and an editing item used for adding a file (0058, attachment of documents and files); 
generating an event message in accordance with user-provided event content through the editing item used for editing subject matter content (Fig. 14: writing area allows users to enter desired message), one or more target users selected from participants of the group chat through the editing item used for adding a target user (Fig. 14: nickname section allows entry of users and groups), and one or more user-selected files through the editing item used for adding a file (0066, adding a file; 0058); 
(0030, servers sending data to target terminals thus sending the message to the server); 
receiving an acknowledgement of the event message from at least one of the one or more user-selected target users (0056, receipt of delivery); and 
updating a status of the corresponding target user in accordance with the acknowledgement (0056, updated by target user and font or color).

Claim 2, Lee discloses wherein the event message is a read-only message for the one or more user-selected target users (0066).

Claim 3, Lee discloses wherein the event editing interface further includes an editing item used for setting a notification manner (0047, type of message), the method further comprising: displaying a notification manner selection control in accordance with a user selection of the editing item used for setting a notification manner (0047, type of message to transmit); and obtaining a notification manner that is set according to the notification manner selection control for the one or more user-selected target users (0047, type of message required for target user), the notification manner comprising at least one of an SMS message, a call, and an instant messaging message (0047, SMS/text).

Claim 4, Lee discloses wherein there are at least two different notification manners assigned to the one or more user-selected target users (0047, speech and text).

Claim 8, as analyzed with respect to the limitations as discussed in claim 1. Lee discloses a terminal (Fig. 1: 100), comprising: one or more processors (Fig. 3: 311); memory (Fig. 3: 310); and one or more programs stored in the memory, the one or more programs being configured to be executed by the one or more processors and cause the first terminal to perform a plurality of operations (Fig. 3: application storage; 0033, programs). 

Claim 9, as analyzed with respect to the limitations as discussed in claim 2. 
Claim 10, as analyzed with respect to the limitations as discussed in claim 3. 
Claim 11, as analyzed with respect to the limitations as discussed in claim 4.

Claim 15, as analyzed with respect to the limitations as discussed in claims 1 and 8. 
Claim 16, as analyzed with respect to the limitations as discussed in claim 2.
Claim 17, as analyzed with respect to the limitations as discussed in claim 3.
Claim 18, as analyzed with respect to the limitations as discussed in claim 4.

Claim Rejections - 35 USC § 103

A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claims 5, 12 and 19 is/are rejected under 35 U.S.C. 103 as being unpatentable over Lee in view of US 20160315887 A1 herein Uraizee.
(0058, 0066). Lee may not explicitly discloses displaying a file directory in accordance with a user selection of the editing item used for adding a file, the file directory being used for selecting at least one file needing to be added, and the file directory comprising at least one of a local file directory and a cloud file directory.
Uraizee discloses displaying a file directory in accordance with a user selection of the editing item used for adding a file (0053), the file directory being used for selecting at least one file needing to be added (0053), and the file directory comprising at least one of a local file directory and a cloud file directory (0054). Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Lee to include file attachment as taught by Uraizee so as to allow for secure cloud storage of attached files (0054).

Claim 12, as analyzed with respect to the limitations as discussed in claim 5. 
Claim 19, as analyzed with respect to the limitations as discussed in claim 5.

Claims 6, 13 and 20 is/are rejected under 35 U.S.C. 103 as being unpatentable over Lee in view of US 20110286362 A1 herein Hulmani.
Claim 6, Lee may not explicitly disclose wherein the sending the event message to a server comprises: displaying a sending-time setting control after a sending control used for guiding to send the event message is triggered; and sending, to the server, the event message and the sending time that is set according to the sending-time setting 
Hulmani discloses displaying a sending-time setting control after a sending control used for guiding to send the subject matter message is triggered (0051, setting a time and date for deliver); and sending, to the server, the subject matter message and the sending time that is set according to the sending-time setting control, the sending time being used for triggering the server to send the subject matter message to the target user at the sending time (0051-0052, sending the messages based on the time required by the user). Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Lee to include designating a delivery time as taught by Hulmani so as to fill an unfulfilled need for mechanisms that provide for the efficient and convenient scheduling of one or more functions provided by electronic devices (0006).

Claim 13, as analyzed with respect to the limitations as discussed in claim 6.
Claim 20, as analyzed with respect to the limitations as discussed in claim 6.

Claims 7 and 14 is/are rejected under 35 U.S.C. 103 as being unpatentable over Lee in view of US 9026597 B1 herein Emigh.
Claim 7, Lee may not explicitly disclose adding a confirmation tag to the generated event message to indicate that only the user-selected target users are prompted to instantly view and confirm receipt of the event message, wherein the server is configured to send the event message with a prompting tag corresponding to the 
Emigh discloses adding a confirmation tag to the generated event message to indicate that only the user-selected target users are prompted to instantly view and confirm receipt of the event message (Col 19: 33-45, request for read receipts from recipients), wherein the server is configured to send the event message with a prompting tag corresponding to the confirmation tag to only the one or more user-selected target users (Col 19: 33-45, “disposition notification”) so that the user-selected target users are prompted to instantly view and confirm receipt of the event message (intended result - the clause in a method claim simply expresses the intended result of a process step positively recited, MPEP 2111.04).

Claim 14, as analyzed with respect to the limitations as discussed in claim 7. 

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Mehmood B. Khan whose telephone number is (571)272-9277.  The examiner can normally be reached on M-F 9:30 am-6:30 pm. Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice. If attempts to reach the examiner by telephone 


/Mehmood B. Khan/           Primary Examiner, Art Unit 2468